Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 15,
2018, by and among DPW Holdings, Inc., a Delaware corporation (the “Company”),
and the purchasers identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser,” or in the aggregate, the
“Purchasers”).
 
WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, the Notes (as defined below) and
related Warrants (as defined below) as set forth herein;


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506(b) promulgated thereunder, the Company will
sell and issue to the Purchasers the Notes and the Conversion Shares (as defined
below) without registration; 


WHEREAS, the Company will sell and issue the Warrants, the Warrant Shares and
Commitment Shares (each as defined below) to the Purchasers pursuant to a shelf
registration statement on Form S-3 (Registration No. 333-222132) (the
“Registration Statement”), which Registration Statement was declared effective
on January 11, 2018 by the Commission (as defined below) in accordance with the
Securities Act.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Transaction Documents (as defined herein),
and (b) the following terms have the meanings set forth in this Section 1.1:
  
“Action” shall have the meaning ascribed to such term in Section 3.1(k).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(ll).


“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, or any day on
which the Federal Reserve Bank of New York is closed.
 
1

--------------------------------------------------------------------------------

 
“Closing Date” means the Trading Day(s) on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto in
connection with a Closing, and all conditions precedent to (i) the Purchaser’s
obligations to pay the Subscription Amount as to the Closing and (ii) the
Company’s obligations to deliver the Securities as to the Closing, in each case,
have been satisfied or waived.
 
“Closing” means closing of the purchase and sale of the Securities pursuant to
Section 2.2.


“Commission” means the United States Securities and Exchange Commission.
 
“Commitment Shares” means the shares of Common Stock to be issued by the Company
to the Purchaser pursuant to Section 2.1(d).


“Common Stock” means the Class A common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion Shares” shall have the meaning ascribed to such term in the Notes.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.


“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Approval” means approval of the Common Stock or Common Stock
Equivalents contemplated by this Agreement by the NYSE American, which approval
shall be obtained no later than twenty-five (25) days after the Closing Date.


“Exchange Cap” shall have the meaning ascribed to such term in Section
3.1(y)(ii).


“Exercise Price” shall have the meaning ascribed to such term in the Warrants.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ll).
 
2

--------------------------------------------------------------------------------

 
“Fixed Conversion Price” shall have the meaning ascribed to such term in the
Notes.


“Free Writing Prospectus” shall have the meaning ascribed to such term in
Section 4.15(b).


“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(q).


“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement required to be delivered pursuant to Section 2.3 of
this Agreement, in the form attached hereto as Exhibit E.


“Issuer Free Writing Prospectus” shall have the meaning ascribed to such term in
Section 4.15(b)


“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).
 
“Liabilities” means all direct or indirect liabilities, Indebtedness and
obligations of any kind of Company to the Purchaser, howsoever created, arising
or evidenced, whether now existing or hereafter arising (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, or otherwise,
including, but not limited to, pursuant to the Note, this Agreement and/or any
of the other Transaction Documents, all accrued but unpaid interest on the Note,
any letter of credit, any standby letter of credit, and/or outside attorneys’
and paralegals’ fees or charges relating to the preparation of the Transaction
Documents and the enforcement of the Purchaser’s rights, remedies and powers
under this Agreement, the Note and/or the other Transaction Documents.


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-Up Agreement” in the form of Exhibit I attached hereto.
 
3

--------------------------------------------------------------------------------



“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(qq).


“Note” means the Company’s Senior Secured Convertible Promissory Note due
November 15, 2018 issued by the Company to each Purchaser hereunder, in the form
of Exhibit A attached hereto.


“Off-balance Sheet Arrangement” shall have the meaning ascribed to such term in
Section 3.1(pp).


“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in 4.15(b).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
  
“Principal Amount” means, as to the Purchaser, the principal amount of the Note
set forth opposite such Purchaser’s name in column (2) on the Schedule of
Purchasers attached hereto in United States Dollars.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Prospectus” shall have the meaning ascribed to such term in 3.1(c).


“Prospectus Supplement” shall have the meaning ascribed to such term in 3.1(c).


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.
  
“Registration Rights Agreement” means that certain Registration Rights
Agreement, between the Company and the Purchaser, dated as of May 15, 2018,
required to be delivered pursuant to Section 2.3 of this Agreement, in the form
attached hereto as Exhibit D.
 
4

--------------------------------------------------------------------------------



“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Conversion Shares or Warrant Shares
issuable upon conversion or exercise in full of the Notes or Warrants,
respectively (including Conversion Shares issuable as payment of interest on the
Notes), ignoring any conversion or exercise limits set forth therein, and
assuming that the Conversion Price and Exercise Price is at all times on and
after the date of determination 100% of the then Conversion Price or Exercise
Price on the Trading Day immediately prior to the date of determination.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Securities” means the Notes, the Warrants, the Conversion Shares, the Warrant
Shares and the Commitment Shares to be issued to the Purchaser pursuant to this
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Security Agreement” means the Security Agreement dated on the date hereof by
and among the Company, the Company’s Subsidiaries, and the Purchaser, as
hereinafter amended and/or supplemented altogether with all exhibits, schedules
and annexes to such Security Agreement, pursuant to which all Liabilities of the
Company to the Purchaser under the Transaction Documents are secured by the
Collateral (as defined in the Security Agreement), which security interest in
the Collateral shall be perfected by the Purchaser’s UCC-1, filed with the
Secretary of State of the State of Delaware, to the extent perfectable by the
filing of a UCC-1 Financing Statement, or if applicable, a UCC-3 Financing
Statement Amendment and such other documents and instruments related thereto,
which Security Agreement is annexed hereto as Exhibit F.
 
5

--------------------------------------------------------------------------------



“Security and Pledge Agreement” means the Security and Pledge Agreement dated on
the date hereof by and among Super Crypto Mining, Inc. and the Purchasers, as
hereinafter amended and/or supplemented altogether with all exhibits, schedules
and annexes to such Security and Pledge Agreement, pursuant to which all
Liabilities of the Company to the Purchasers under the Transaction Documents are
secured by the Collateral (as defined in the Security and Pledge Agreement),
which security interest in the Collateral shall be perfected by each Purchaser’s
UCC-1, filed with the Secretary of State of the State of Delaware, to the extent
perfectable by the filing of a UCC-1 Financing Statement, or if applicable, a
UCC-3 Financing Statement Amendment and such other documents and instruments
related thereto, which Security and Pledge Agreement is annexed hereto as
Exhibit J.


“Series A Warrant” means the Series A Common Stock Purchase Warrant, in the form
attached as Exhibit B hereto, to purchase up to the aggregate number of shares
of Common Stock set forth opposite such Purchaser’s name on the Schedule of
Purchasers attached hereto.


“Series B Warrant” means the Series B Common Stock Purchase Warrant, in the form
attached as Exhibit C hereto, to purchase up to the aggregate number of shares
of Common Stock set forth opposite such Purchaser’s name on the Schedule of
Purchasers attached hereto.


“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the applicable Trading Market (or any successor entity)
from the stockholders of the Company with respect to the transactions
contemplated by this Agreement and the other Transaction Documents, including
the issuance of all of the Conversion Shares and/or Warrant Shares in excess of
19.99% of the issued and outstanding Common Stock on the Closing Date.


“Shell Company” means an entity that fits within the definition of “shell
company” under Section 12b-2 of the Exchange Act and Rule 144.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.


“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for the Notes, the Warrants and the Commitment Shares purchased hereunder
as specified below the Purchaser’s name on the signature page of this Agreement
and next to the heading “Subscription Amount,” in United States dollars and in
immediately available funds.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Subsidiary Guarantee” means the Subsidiary Guarantee, dated as of the date
hereof, pursuant to which the Subsidiaries have jointly and severally agreed to
guarantee and act as surety for the Company’s obligation to repay the Notes, in
the form attached hereto as Exhibit G.
 
6

--------------------------------------------------------------------------------



“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; the Nasdaq Capital Market; the Nasdaq Global Market; the Nasdaq Global
Select Market; the New York Stock Exchange; OTC Markets or the OTC Bulletin
Board (or any successors to any of the foregoing).


“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Security and Pledge
Agreement, the Intellectual Property Security Agreement, the Subsidiary
Guarantee, the Transfer Agent Instruction Letter, the Lock-Up Agreement and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.


“Transfer Agent” means Computershare Trust Company, N.A., and any successor
transfer agent of the Company.
 
“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Conversion Shares
and Warrant Shares pursuant to the Transaction Documents, in the form of
Exhibit H attached hereto.


“Voting Agreement” has the meaning set forth in Section 2.3(a)(xviii).


“Warrants” means collectively, (a) the Series A Warrant and (b) the Series B
Warrant.


“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of each of the Warrants.


ARTICLE II.
PURCHASE AND SALE
 
2.1          Purchase.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company shall sell and
issue to each Purchaser, and each Purchaser shall purchase, severally and not
jointly, from the Company:


(a)          a Note with a Principal Amount equal to the amount set forth
opposite such Purchaser’s name in column (2) on the Schedule of Purchasers
attached hereto;
 
7

--------------------------------------------------------------------------------



(b)          a Series A Warrant to purchase such number of Warrant Shares as set
forth opposite such Purchaser’s name in column (4) on the Schedule of Purchasers
attached hereto,;


(c)          a Series B Warrant to purchase such number of Warrant Shares as set
forth opposite such Purchaser’s name in column (4) on the Schedule of Purchasers
attached hereto; and


(d)          in consideration for the Purchaser’s execution and delivery of this
Agreement, a number of Commitment Shares equal to 5% of the Principal Amount of
the Note divided by the VWAP of the Common Stock one (1) Trading Day prior to
the Closing Date, which number is set forth opposite such Purchaser’s name in
column (5) on the Schedule of Purchasers attached hereto.


The purchase of the Note, Warrants and Commitment Shares will be completed in a
single tranche as provided herein. The Warrant Shares and the Commitment Shares
shall be issued pursuant to the Registration Statement.
 
2.2          Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and each Purchaser
agrees to purchase, the Subscription Amount of Notes, Warrants and Commitment
Shares as set forth on the signature page hereto executed by such Purchaser. At
the Closing, each Purchaser shall deliver to the Company, via wire transfer to
an account designated by the Company, immediately available funds equal to such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and the Company shall deliver to such Purchaser its
Note, Warrants and Commitment Shares as set forth in Section 2.3(a), and the
Company and such Purchaser shall deliver the other items set forth in
Section 2.3 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.3 and 2.4 for Closing, such Closing shall
occur at the offices of Robinson Brog Leinwand Greene Genovese & Gluck P.C. or
such other location as the parties hereto shall mutually agree, and may by
agreement be undertaken remotely by electronic exchange of Closing
documentation.


2.3          Deliveries.
 
(a)          On or prior to the Closing Date (except as noted), the Company
shall deliver or cause to be delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;


(ii)          Upon the Company’s receipt of Exchange Approval, the Commitment
Shares;
 
8

--------------------------------------------------------------------------------



(iii)          a Note with a Principal Amount equal to the amount set forth
opposite such Purchaser’s name in column (2) on the Schedule of Purchasers
attached hereto, registered in the name of the Purchaser, which Note shall
become convertible upon the Company’s receipt of Exchange Approval in addition
to the fulfillment of the other conditions for such Note to become convertible
set forth in the Transaction Documents;


(iv)         Upon the Company’s receipt of Exchange Approval, a Series A Warrant
and a Series B Warrant to purchase such number of Warrant Shares as is set forth
across from such Purchaser’s name in column (4) of the Schedule of Purchasers
being purchased by such Purchaser at the Closing pursuant to this Agreement,
each of which Warrants shall become exercisable upon the Company’s receipt of
Exchange Approval;


(v)          the Registration Rights Agreement, duly executed by the Company;


(vi)         the Security Agreement, duly executed by the Company;


(vii)        the Security and Pledge Agreement, duly executed by Super Crypto
Mining, Inc.;


(viii)       the Intellectual Property Security Agreement, duly executed by the
Company;


(ix)          the Subsidiary Guarantee, duly executed by the Company’s
Subsidiaries;


(x)          a duly executed Lock-Up Agreement;


(xi)         the Transfer Agent Instruction Letter, duly executed by the Company
and the Transfer Agent;


(xii)        the opinion of Sichenzia Ross Ference Kesner LLP, the Company’s
counsel, dated as of the Closing Date;


(xi)        a certificate evidencing the formation and good standing of the
Company and each of its Subsidiaries in each such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days of the Closing Date;


(xiv)      a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction, if any, in which the Company conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing
Date;


(xv)       a certified copy of the Company’s certificate of incorporation, as
certified by the Secretary of State of Delaware within two (2) days of the
Closing Date;
 
9

--------------------------------------------------------------------------------



(xvi)       a certificate executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions, as adopted by the Board of
Directors in a form reasonably acceptable to the Purchasers, approving (A) the
entering into and performance of this Agreement and the other Transaction
Documents and the issuance, offering and sale of the Securities and (B) the
performance of the Company and each of its Subsidiaries of their respective
obligations under the Transaction Documents contemplated therein, (ii) the
Company’s certificate of incorporation and (iii) the Company’s bylaws, each as
in effect at the Closing;


(xvii)      such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Purchaser or its counsel may
reasonably request; and


(xviii)     the voting agreement of the holders of the Company’s outstanding
Series B Preferred Stock, in the form attached hereto as Exhibit K (the “Voting
Agreement”), which agreement shall not be revoked after the date hereof, which
the Company shall use in furtherance of authorizing the sale and issuance of the
Securities in excess of the Exchange Cap.


(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company, as applicable, the following:
 
(i)           this Agreement, duly executed by the Purchaser;
 
(ii)          the Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company;


(iii)          the Registration Rights Agreement, duly executed by the
Purchaser;


(iv)         the Security Agreement, duly executed by the Purchaser;


(v)          the Intellectual Property Security Agreement, duly executed by the
Purchaser; and


(vi)         the Security and Pledge Agreement, duly executed by the Purchaser.


2.4          Closing Conditions.
 
(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)          the accuracy in all material respects as at Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
 
10

--------------------------------------------------------------------------------

 
(ii)          all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)         the delivery by the Purchaser of the items set forth in
Section 2.3(b) of this Agreement.
 
(b)          The respective obligations of each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made as to the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein);
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)         the delivery by the Company of the items set forth in
Section 2.3(a) of this Agreement;
 
(iv)         there is no existing Event of Default (as defined in the Notes) and
no existing event which, with the passage of time or the giving of notice, would
constitute an Event of Default;


(v)          there is no breach of an obligations, covenants and agreements
under the Transaction Documents and no existing event which, with the passage of
time or the giving of notice, would constitute a breach under the Transaction
Documents;
 
(vi)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;


(vii)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, and
without regard to any factors unique to the Purchaser, makes it impracticable or
inadvisable to purchase the Securities at the Closing;
 
11

--------------------------------------------------------------------------------



(viii)       the Company does not meet the current public information
requirements under Rule 144 in respect of the Conversion Shares or Warrant
Shares and any other shares of Common Stock issuable under the Notes or the
Warrants;


(ix)          the Company fails to file with the Commission any required reports
under Section 13 or 15(d) of the Exchange Act such that it is not in compliance
with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), including, without
limitation, any reports that the Commission requires the Company to amend and/or
re-submit; and


(x)          any other conditions contained herein or the other Transaction
Documents, including, without limitation those set forth in Section 2.3 herein.




ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  Except as set forth
in the disclosure schedules attached hereto (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
(which for purposes of this Section 3.1 means the Company and all of its
Subsidiaries) hereby makes the following representations and warranties to each
Purchaser as of the Closing Date:
 
(a)          Subsidiaries.  All of the direct and indirect Subsidiaries and
parent entities of the Company are set forth on Schedule 3.1(a) hereto.  The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, other than as set
forth on Schedule 3.1(a) hereto, and all of the issued and outstanding shares of
capital stock or other equity interests of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(b)          Organization and Qualification.  The Company and each of the
Subsidiaries and parent entities of the Company is an entity duly incorporated
or otherwise organized and validly existing, and the Company and each of the
Subsidiaries and such parent entities is in good standing, under the laws of the
jurisdiction of its incorporation or organization, as applicable, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary or parent entity of the Company is in violation or default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  The Company and each of
the Subsidiaries and parent entity of the Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document; (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, its parent
entities and the Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
12

--------------------------------------------------------------------------------



(c)          Authorization; Enforcement; Registration Statement.  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and each of the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals and
the filing with the Commission of the prospectus supplement required by the
Registration Statement pursuant to Rule 424(b) under the Securities Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”).  This Agreement and each other
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. The issuance by the
Company of the Warrants, Warrant Shares and Commitment Shares has been
registered under the Securities Act, the Warrants, Warrant Shares and Commitment
Shares are being issued pursuant to the Registration Statement and all of the
Warrants, Warrant Shares and Commitment Shares are freely transferable and
freely tradable by each of the Purchasers without restriction, whether by way of
registration or some exemption therefrom. The Registration Statement is
effective and available for the issuance of the Warrants, Warrant Shares and
Commitment Shares thereunder and the Company has not received any notice that
the Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Warrants, Warrant Shares and Commitment Shares hereunder and as
contemplated by the other Transaction Documents.
 
13

--------------------------------------------------------------------------------

 
Upon receipt of the Securities, each of the Purchasers will have good and
marketable title to the Securities. The Registration Statement and any
prospectus included therein, including the Prospectus and the Prospectus
Supplement, complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and all other applicable laws and regulations.
At the time the Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, complied, and will comply, in all material respects with the requirements
of the Securities Act and did not, and will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-3 under the Securities Act for the offering and sale of the Warrants, Warrant
Shares and the Commitment Shares contemplated by this Agreement and the other
Transaction Documents, and the Commission has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(1) under the Securities Act. The Registration Statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act. At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the Securities Act) relating to any of the Securities, the
Company was not and is not an “Ineligible Issuer” (as defined in Rule 405 under
the Securities Act). The Company (i) has not distributed any offering material
in connection with the offer or sale of any of the Securities and (ii) until no
Purchaser holds any of the Securities, shall not distribute any offering
material in connection with the offer or sale of any of the Securities to, or
by, any of the Purchasers (if required), in each case, other than the
Registration Statement, the Prospectus or the Prospectus Supplement.
 
(d)          No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not, except as set
forth on Schedule 3.1(d): (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except Liens in favor of the
Purchaser) upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected; or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
14

--------------------------------------------------------------------------------

 
(e)          Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Sections 4.3 and 4.13 of this
Agreement; (ii) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Conversion Shares, the Warrant Shares and the Commitment Shares for trading
thereon in the time and manner required thereby; and (iii) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).
 
(f)          Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Conversion Shares, the
Warrant Shares and the Commitment Shares, when issued in accordance with the
terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Conversion Shares and the Warrant Shares at least
equal to the Required Minimum on the date hereof or as provided for in Section
4.10 herein.
 
15

--------------------------------------------------------------------------------

 
(g)          Capitalization; Corporate Governance.


(i) The capitalization of the Company is as set forth on Schedule 3.1(g)(i),
which Schedule 3.1(g)(i) shall also include (A) the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof and (B) the number of authorized and reserved shares of capital
stock of the Company. The Company has not issued capital stock since its most
recently filed periodic report under the Exchange Act except as set forth on
Schedule 3.1(g)(i), except the issuance of shares of Common Stock to employees
pursuant to the Company’s employee stock purchase plans and except pursuant to
the conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act except as
set forth on Schedule 3.1(g)(i).  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents except as set forth
on Schedule 3.1(g)(i).  There are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents except as
set forth on Schedule 3.1(g)(i).  The issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchaser) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities except as set forth on
Schedule 3.1(g)(i).  All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders’
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.


(ii) The names and titles of each of the Company’s principal officers, directors
and beneficial holders of at least five percent (5%) of the outstanding shares
of each class of the Company’s capital stock on a fully diluted basis are as set
forth on Schedule 3.1(g)(ii), which Schedule 3.1(g)(ii) shall also include each
committee of directors as well as the names and titles of each director
currently serving on each such committee.
 
(h)          Indebtedness. Schedule 3.1(h) sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Except as set forth
on Schedule 3.1(h), neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.
 
16

--------------------------------------------------------------------------------



(i)          SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two (2) years preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”).  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act.  The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(j)          Material Changes; Undisclosed Events, Liabilities or Developments. 
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the Company’s Annual Report on
Form 10-K, including such latest audited financial statements, or in a
subsequent SEC Report filed prior to the date hereof and except as set forth in
Schedule 3.1(g), Schedule 3.1(m), and Schedule 3.1(j): (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect; (ii) the Company has not
incurred any liabilities or obligations (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission; (iii) the Company has not altered its method
of accounting; (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; (v) the Company has not sold, assigned or transferred any other tangible
assets or Intellectual Property Rights, or canceled any debts or claims, except
in the ordinary course of business, (vi) the Company has not suffered any
substantial loss contingencies or waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of prospective business, (vii) the Company has not entered into any
acquisition or financing transactions, whether or not in the ordinary course of
business, other than with respect to the Transaction Documents and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
 
17

--------------------------------------------------------------------------------



(k)          Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties except as set forth in Schedule 3.1(k), or against
or affecting the Company’s current or former officers or directors in their
capacity as such, before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company that is likely to lead to
action that can reasonably be expected to result in a Material Adverse Effect. 
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(l)          Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
18

--------------------------------------------------------------------------------

 
(m)          Compliance.  Neither the Company nor any Subsidiary, except as set
forth in Schedule 3.1(m): (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived); (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority; or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.


(n)          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(o)          Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except as set forth in Schedule 3.1(o) and except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and the payment of which is neither delinquent nor subject to penalties. 
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(p)          Material Agreements. Except for the Transaction Documents (with
respect to clause (i) only) or as set forth on Schedule 3.1(p) hereto, or as
would not be reasonably likely to have a Material Adverse Effect, (i) the
Company and each of its Subsidiaries have performed all obligations required to
be performed by them to date under any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, filed or required to be
filed with the Commission (the “Material Agreements”), (ii) neither the Company
nor any of its Subsidiaries has received any notice of default under any
Material Agreement and, (iii) to the best of the Company's knowledge, neither
the Company nor any of its Subsidiaries is in default under any Material
Agreement now in effect.
 
19

--------------------------------------------------------------------------------



(q)          Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or required for use in connection with their respective businesses as presently
conducted and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights except as disclosed in Schedule
3.1(q).  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(r)          Transactions with Affiliates and Employees.  Except as disclosed in
Schedule 3.1(r), none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits.
 
(s)          Payments of Cash.  Except as disclosed on Schedule 3.1(s), since
September 22, 2016, neither the Company, its directors or officers, or any
Affiliates or agents of the Company, have withdrawn or paid cash to any vendor
in an aggregate amount that exceeds Five Thousand Dollars ($5,000) for any
purpose.
 
20

--------------------------------------------------------------------------------



(t)          Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.
 
(u)          Certain Fees.  Other than as set forth on Schedule 3.1(u), no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.


(v)          Private Placement.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market, provided that its approval thereof is obtained prior to the
issuance of the Commitment Shares, the Conversion Shares and the Warrant Shares.
 
21

--------------------------------------------------------------------------------

 
(w)          Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(x)          Registration Rights.  Other than as set forth on Schedule 3.1(x)
and pursuant to this Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiaries.
 
(y)          Listing and Maintenance Requirements; Trading Market Regulation.


(i) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  Except as
disclosed in the SEC reports, the Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.


(ii)          The Company shall not issue or sell any shares of Common Stock or
Common Stock Equivalents pursuant to this Agreement and the other Transaction
Documents to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement and
such Transaction Documents would exceed 19.99% of the Company’s outstanding
shares of Common Stock as of the date hereof (the “Exchange Cap”), unless and
until the Company elects to either (x) pay to the Purchasers the equivalent of
any amount of Common Stock or Common Stock Equivalents issued in excess of the
Exchange Cap in cash or (y) solicit Stockholder Approval of the transactions
contemplated by this Agreement and such Transaction Documents and the
stockholders of the Company as well as, subsequently, the principal Trading
Market have in fact approved the transactions contemplated by this Agreement and
such Transaction Documents in accordance with the applicable rules and
regulations of the applicable Trading Market, and the certificate of
incorporation and bylaws of the Company.  The Company agrees to submit the
application to the principal Trading Market to obtain Exchange Approval within
three (3) days of the Closing Date.  The Company shall file a preliminary proxy
statement on Schedule 14A (the “PRE 14A”) with the Commission no later than the
later of (i) five (5) days after receipt of the Exchange Approval, or (ii) June
1, 2018, for a special meeting of its stockholders (or its annual meeting of its
stockholders) in order to obtain all necessary
 
22

--------------------------------------------------------------------------------

 
approvals of the sale and issuance of the Conversion Shares, the Warrant Shares
and the Commitment Shares consistent with the rules and regulations of the
principal Trading Market within seventy-five (75) days of the Closing Date. In
addition, with the PRE 14A shall include the unanimous recommendation of the
Board of Directors that such proposal be approved, and the Company shall solicit
proxies from its stockholders in connection therewith in the same manner as all
other management proposals in such proxy statement and all management-appointed
proxyholders shall vote their proxies in favor of such proposal, including the
retention and utilization of a nationally known proxy solicitation firm. The
Company shall use its reasonable best efforts to: (i) promptly clear any
comments received by the Commission on the PRE 14A and thereafter file a
definitive proxy statement on Schedule 14A related to the meeting of its
stockholders, and (ii) obtain such Stockholder Approval. If the Company does not
obtain Stockholder Approval at the first such meeting, and in any event within
75 days of the Closing, the Company shall call a meeting every two (2) months
thereafter to seek Stockholder Approval until the earlier of the date on which
Stockholder Approval is obtained or the Notes are no longer outstanding.  In the
event that the Company has not been able to clear comments with the Commission
on the PRE 14A within 50 days of Closing, the Company will provide prompt
written notification to the Purchaser regarding the status of the comments with
the Commission and the parties will, in good faith, attempt to achieve a
mutually satisfactory plan to address such comments.


(z)          Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchaser’s ownership of the Securities.
 
(aa)        Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information.  The
Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
23

--------------------------------------------------------------------------------



(bb)        No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(cc)        No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd)        Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law; or (iv) violated in any
material respect any provision of FCPA.
 
(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee).  To the knowledge and belief of the Company, such accounting
firm is a registered public accounting firm as required by the Exchange Act.
 
(ff)          No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
24

--------------------------------------------------------------------------------

 
 (gg)       Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that the Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Purchaser
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated thereby is merely
incidental to the Purchaser’s purchase of the Securities.  The Company further
represents to the Purchaser that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


(hh)        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ii)          Stock Option Plans.  The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their respective financial results or
prospects.
 
(jj)          Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.
 
(kk)        U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
 (ll)         Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
25

--------------------------------------------------------------------------------



(mm)       Promotional Stock Activities.  Neither the Company, its officers, its
directors, nor any affiliates or agents of the Company have engaged in any stock
promotional activity that could give rise to a complaint, inquiry, or trading
suspension by the Commission alleging (i) a violation of the anti-fraud
provisions of the federal securities laws, (ii) violations of the anti-touting
provisions, (iii) improper “gun-jumping; or (iv) promotion without proper
disclosure of compensation.


(nn)        Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.


(oo)        Seniority.  As of the Closing Date, other than as set forth on
Schedule 3.1(oo), no Indebtedness or other claim against the Company is senior
to the Notes in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).


(pp)         No “Off-balance Sheet Arrangements”.  Other than as set forth in
Schedule 3.1(pp), neither the Company nor any of its Affiliates is involved in
any “Off-balance Sheet Arrangements”. For purposes hereof an “Off-balance Sheet
Arrangement” means any transaction or contract to which an entity unconsolidated
with the Company or any of its Affiliates is a party and under which either the
Company or any such Affiliate has: (i) any obligation under a guarantee contract
pursuant to which the Company or any of its Affiliates could be required to make
payments to the guaranteed party, including any standby letter of credit, market
value guarantee, performance guarantee, indemnification agreement, keep-well or
other support agreement; (ii) any retained or contingent interest in assets
transferred to such unconsolidated entity that serves as credit, liquidity or
market risk support to the entity in respect of such assets; (iii) any variable
interest held in such unconsolidated entity where such entity provides
financing, liquidity, market risk or credit risk support to, or engages in
leasing, hedging or research and development services with the Company of any of
its Affiliates; and (iv) any liability or obligation of the same nature as those
described in clauses (i) through (iii) of this sentence even if of a different
name (whether absolute, accrued, contingent or otherwise) that would not be
required to be reflected in the Company or any of its Affiliates’ financial
statements.
 
26

--------------------------------------------------------------------------------



(qq)        Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.


(rr)          Subsidiary Rights. The Company has the unrestricted right to vote,
and (subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of each of its Subsidiaries as owned by
the Company or any Subsidiary.


(ss)        Shell Company Status.  The Company has never been, and is not
presently, an issuer identified as a Shell Company.


(tt)          Investor Relations. Other than as set forth in Schedule 3.1(tt),
the Company is not currently a party, nor does it intend to become a party, to
any agreement pursuant to which the Company will receive investor relations
services.  All such agreements have been disclosed by the Company in its SEC
Reports.


(uu)        Reporting Requirements and General Instructions Form S-3. The
Company is subject to and in compliance in all material respects with the
reporting requirements of Section 13 or Section 15(d), as applicable, of the
Exchange Act and is currently eligible to use Form S-3 pursuant to General
Instructions I.A.3, I.B.1, or I.B.6. of Form S-3.  The Company has availability
on its effective shelf registration statement (No. 333-215834) under General
Instruction I.B.1 of Form S-3.


(vv)        Full Disclosure. No representation or warranty by the Company in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
the Purchasers pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.
 
27

--------------------------------------------------------------------------------



3.2          Representations and Warranties of the Purchaser.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein in which case they shall be accurate as of such date):
 
(a)          Organization; Authority.  The Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by the Purchaser of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate, partnership,
limited liability company or similar action, as applicable, on the part of the
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies; and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)          Own Account.  The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws). 
The Purchaser is acquiring the Securities hereunder in the ordinary course of
its business.
 
(c)          Purchaser Status.  At the time the Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it converts the Notes or exercises the Warrants, it will be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act.
 
(d)          Experience of the Purchaser.  The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
28

--------------------------------------------------------------------------------

 
(e)          General Solicitation.  The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)          Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
(a)          The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, at the Company’s sole expense in the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.
 
29

--------------------------------------------------------------------------------

 
(b)          The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE][EXERCISABLE]] HAS NOT [HAVE] BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] [EXERCISE] OF THIS SECURITY]] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, pursuant to a bona fide margin agreement with a registered
broker-dealer, or grant a security interest in some or all of the Securities to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At the Company’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
30

--------------------------------------------------------------------------------

 
(c)          Certificates evidencing the Conversion Shares, Warrant Shares or
Commitment Shares shall not contain any legend (including the legend set forth
in Section 4.1(b) hereof): (i) while a registration statement covering the
resale of any such securities are effective under the Securities Act; (ii)
following any sale of such Conversion Shares, Warrant Shares or Commitment
Shares pursuant to Rule 144;  if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  The Company shall upon
request of a Purchaser and at the Company’s sole expense cause its counsel (or
at the Purchaser’s option, counsel selected by the Purchaser) to issue a legal
opinion reasonably satisfactory to the Company to the Transfer Agent promptly
after any of the events described in (i)-(iii) in the preceding sentence if
required by the Transfer Agent to effect the removal of the legend hereunder
(with a copy to the applicable Purchaser and its broker).  If all or any portion
of any Note or Warrant is converted or exercised, respectively, at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or Warrant Shares, or if such Conversion Shares or Warrant
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Conversion Shares or Warrant Shares shall be issued free of all
legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than 9:00 AM the
next Trading Day following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Conversion Shares, Warrant Shares
or Commitment Shares issued with a restrictive legend (such Trading Day, the
“Legend Removal Date”), instruct the Transfer Agent to deliver or cause to be
delivered to the Purchaser a certificate representing such shares of Common
Stock that is free from all restrictive and other legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.  Certificates
for the Conversion Shares, Warrant Shares and Commitment Shares that are subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by the Purchaser.


(d)          In addition to the Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, $1,000 per Trading Day for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend.  Nothing
herein shall limit the Purchaser’s right to pursue actual damages for the
Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and the Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
 
4.2          Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Conversion Shares, Warrant Shares and Commitment Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against the Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.
 
31

--------------------------------------------------------------------------------

 
4.3          Furnishing of Information; Public Information.
 
(a)          For as long as the Note and Warrants, or portions thereof, are
outstanding, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.
 
(b)          At any time during the period commencing from the six (6)-month
anniversary of the date hereof and ending at such time that all of the
Securities have been sold or may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to the Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, an amount in cash equal to two percent (2.0%) of
the aggregate Subscription Amount of the Purchaser’s Securities on the day of a
Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Purchaser to transfer the Conversion
Shares, Warrant Shares or Commitment Shares pursuant to Rule 144.  The payments
to which a Purchaser shall be entitled pursuant to this Section 4.3(b) are
referred to herein as “Public Information Failure Payments”.  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit the Purchaser’s right to pursue actual damages for the Public Information
Failure, and the Purchaser shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.
 
4.4          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
 
32

--------------------------------------------------------------------------------

 
4.5          Conversion and Exercise Procedures.  The form of Notice of
Conversion or Notice of Exercise included in any Note or Warrant, respectively,
sets forth the totality of the procedures required of the Purchaser in order to
convert such Note or exercise of such Warrant.  Without limiting the preceding
sentences, no ink-original Notice of Conversion or Notice of Exercise shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required in order to convert
the Notes or exercise the Warrants, respectively.  No additional legal opinion,
Notice of Conversion, Notice of Exercise or other information or instructions
shall be required of the Purchaser to convert such Note or exercise such
Warrant.  The Company shall honor conversions of any Note or exercise of any
Warrant, and shall deliver Conversion Shares or Warrant Shares, respectively, in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.
 
4.6          Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that the
Purchaser is an “acquiring person” or such similar term under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that the Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchaser.
 
4.7          Material Non-Public Information.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
of its subsidiaries, nor any other Person acting on its behalf, will provide the
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
information is disclosed to the public, or the Purchaser shall have entered into
a written agreement with the Company regarding the confidentiality and use of
such information.  The Company understands and confirms that the Purchaser shall
be relying on the foregoing covenant in effecting transactions in securities of
the Company.
 
4.8          Use of Proceeds.  The Company shall use the net proceeds as set
forth in Schedule 4.8.
 
33

--------------------------------------------------------------------------------

 
4.9          Indemnification of Purchaser.  Subject to the provisions of this
Section 4.9, the Company will indemnify and hold the Purchaser and its
directors, officers, managers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
managers, shareholders, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any the Purchaser Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against the Purchaser Parties in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of the Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of the
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser Party may have with
any such stockholder or any violations by such  Purchaser Party of state or
federal securities laws or any conduct by the Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, the Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of the Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel. 
The Company will not be liable to any Purchaser Party under this Agreement (x)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (y) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchaser Party in this
Agreement or in the other Transaction Documents.  The indemnification required
by this Section 4.9 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred.  The indemnification contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.


4.10        Reservation and Listing of Securities.
 
(a)   The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in amount equal
to 400% of the Required Minimum.
 
(b)   If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 400% of the Required Minimum on
such date, then the Board of Directors shall use commercially reasonable efforts
to amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least 400% of the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date; provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents.
 
34

--------------------------------------------------------------------------------

 
(c)   The Company shall, if applicable: (i) in the time and manner required by
the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application;
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter; (iii) provide to the Purchasers evidence of such listing or
quotation; and (iv) maintain the listing or quotation of such Common Stock on
any date at least equal to the Required Minimum on such date on such Trading
Market or another Trading Market. The Company agrees to maintain the eligibility
of the Common Stock for electronic transfer through the Depository Trust Company
or another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.
  
4.11       Certain Transactions. The Purchaser covenants and agrees that neither
it, nor any Affiliate acting on its behalf or pursuant to any understanding with
it will execute any Short Sales of the Common Stock or (ii) hedging transaction,
which establishes a net short position with respect to the Company’s Common
Stock) during the period commencing with the execution of this Agreement and
ending on the earlier of the Maturity Date (as defined in the Notes) of the
Notes or the full repayment or conversion of the Notes; provided that this
provision shall not prohibit any sales made where a corresponding Notice of
Conversion is tendered to the Company and the shares received upon such
conversion are used to close out such sale; provided, further that this
provision shall not operate to restrict a Purchaser’s trading under any prior
securities purchase agreement containing contractual rights that explicitly
protects such trading in respect of the previously issued securities. 


4.12        Securities Laws Disclosure; Publicity.  The Company shall (a) as
soon as reasonably practicable following the execution hereof, issue a press
release disclosing the material terms of the transactions contemplated hereby,
and (b) by 9:00 a.m. (New York City time) on the Trading Day immediately
following the date hereof file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission.  From and after
the issuance of such press release, the Company represents to the Purchaser that
it shall have publicly disclosed all material, non-public information delivered
to any of the Purchaser by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and the
Purchaser shall consult with each other in issuing any other public disclosure
with respect to the transactions contemplated hereby, and neither the Company
nor the Purchaser shall issue any such public disclosure nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Purchaser, or without the prior consent of the
Purchaser, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law or rules of the principal Trading Market, in which case the disclosing
party shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of the Purchaser, or include the name of the
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of the Purchaser, except: (a) as
required by federal securities law in connection with any registration statement
contemplated by this Agreement and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchaser with prior notice of such disclosure permitted under this clause
(b).
 
35

--------------------------------------------------------------------------------



4.13        Form D;.  The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof,
promptly upon request of the Purchaser.


4.14        Maintenance of Registration Statement.   For so long as any of the
Warrants remain outstanding, the Company shall use its best efforts to maintain
the effectiveness of the Registration Statement for the issuance thereunder of
the Warrants, Warrant Shares and the Commitment Shares, the Company shall
promptly amend the Registration Statement on such other form as may be necessary
to maintain the effectiveness of the Registration Statement for this purpose. If
at any time following the date hereof the Registration Statement is not
effective or is not otherwise available for the issuance of the Warrants,
Warrant Shares and the Commitment Shares or any prospectus contained therein is
not available for use, the Company shall immediately notify the Purchasers in
writing that the Registration Statement is not then effective or a prospectus
contained therein is not available for use and thereafter shall promptly notify
such holders when the Registration Statement is effective again and available
for the issuance of the Warrants, Warrant Shares and Commitment Shares or such
prospectus is again available for use.


4.15        Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.


(a)          Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Purchaser, this Agreement or the other Transaction Documents or
the transactions contemplated hereby or thereby or file with the Commission any
Prospectus Supplement that relates to the Purchaser, this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby with
respect to which (a) the Purchaser shall not previously have been advised, (b)
the Company shall not have given due consideration to any comments thereon
received from the Purchaser or its counsel, or (c) the Purchaser shall
reasonably object after being so advised, unless the Company reasonably has
determined that it is necessary to amend the Registration Statement or make any
supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than twenty-four (24) hours) so inform the Purchaser, the
Purchaser shall be provided with a reasonable opportunity to review and comment
upon any disclosure relating to the Purchaser and the Company shall
expeditiously furnish to the Purchaser an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Purchaser, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any acquisition
or sale of the Warrants, Warrant Shares or the Commitment Shares by the
Purchaser, the Company shall not file any Prospectus Supplement with respect to
such securities without delivering or making available a copy of such Prospectus
Supplement, together with the Prospectus, to the Purchaser promptly.
 
36

--------------------------------------------------------------------------------



(b)         The Company has not made, and agrees that unless it obtains the
prior written consent of the Purchaser it will not make, an offer relating to
the Securities that would constitute an “issuer free writing prospectus” as
defined in Rule 433 promulgated under the Securities Act (an “Issuer Free
Writing Prospectus”) or that would otherwise constitute a “free writing
prospectus” as defined in Rule 405 promulgated under the Securities Act (a “Free
Writing Prospectus”) required to be filed by the Company or the Purchaser with
the Commission or retained by the Company or the Purchaser under Rule 433 under
the Securities Act. The Purchaser has not made, and agrees that unless it
obtains the prior written consent of the Company it will not make, an offer
relating to the Securities that would constitute a Free Writing Prospectus
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 under the Securities Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Purchaser or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus”. The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.


4.16        Prospectus Delivery. Immediately prior to execution of this
Agreement, the Company shall have delivered to the Purchaser, and as soon as
practicable after execution of this Agreement the Company shall file, a
Prospectus Supplement with respect to the Warrants, Warrant Shares or the
Commitment Shares to be issued on the Closing Date, as required under, and in
conformity with, the Securities Act, including Rule 424(b) thereunder. The
Company shall provide the Purchaser a reasonable opportunity to comment on a
draft of each Prospectus Supplement and any Issuer Free Writing Prospectus,
shall give due consideration to all such comments and, subject to the provisions
of Section 4(b) hereof, shall deliver or make available to the Purchaser,
without charge, an electronic copy of each form of Prospectus Supplement,
together with the Prospectus, and any Permitted Free Writing Prospectus on the
Closing Date. The Company consents to the use of the Prospectus (and of any
Prospectus Supplements thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Warrants, Warrant Shares or the Commitment Shares may be sold by
the Purchaser, in connection with the offering and sale of the Warrants, Warrant
Shares or the Commitment Shares and for such period of time thereafter as the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required by the Securities Act to be delivered in connection
with sales of the Warrants, Warrant Shares or the Commitment Shares. If during
such period of time any event shall occur that in the judgment of the Company
and its counsel is required to be set forth in the Registration Statement or the
Prospectus or any Permitted Free Writing Prospectus or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or if it is necessary to amend the Registration Statement or
supplement or amend the Prospectus or any Permitted Free Writing Prospectus to
comply with the Securities Act or any other applicable law or regulation, the
Company shall forthwith prepare and, subject to Section 4(b) above, file with
the Commission an appropriate amendment to the Registration Statement or
Prospectus Supplement to the Prospectus (or supplement to the Permitted Free
Writing Prospectus) and shall expeditiously furnish or make available to the
Purchaser an electronic copy thereof.
 
37

--------------------------------------------------------------------------------



4.17        Stop Orders. The Company shall advise the Purchaser promptly (but in
no event later than twenty-four (24) hours) and shall confirm such advice in
writing: (i) of the Company’s receipt of notice of any request by the Commission
for amendment of or a supplement to the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectus or for any additional information; (ii) of
the Company’s receipt of notice of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Warrants, Warrant Shares or the Commitment
Shares for offering or sale in any jurisdiction, or the initiation or
contemplated initiation of any proceeding for such purpose; (iii) of the Company
becoming aware of the happening of any event, which makes any statement of a
material fact made in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus in order to
state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the Securities Act or any other law or (iv) if at any time following the
date hereof the Registration Statement is not effective or is not otherwise
available for the issuance of the Warrants, Warrant Shares or the Commitment
Shares or any Prospectus contained therein is not available for use for any
other reason. The Company shall not be required to disclose to the Purchaser the
substance or specific reasons of any of the events set forth in clauses (i)
through (iv) of the immediately preceding sentence, but rather, shall only be
required to disclose that the event has occurred. Thereafter, the Company shall
promptly notify such holders when the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectus and/or any amendment or supplement
thereto, as applicable, is effective and available for the issuance of the
Warrants, Warrant Shares and the Commitment Shares. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time.
 
38

--------------------------------------------------------------------------------



4.18        Most Favored Nation Status. From the date hereof through the date
that no Warrants are outstanding, in the event that the Company issues or sells
any warrants to purchase Common Stock, if a Purchaser then holding Warrants
reasonably believes that the terms and conditions appurtenant to such issuance
or sale provide anti-dilution or other full-ratchet protective provisions to
such investors that were not granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five (5) Trading Days after the Company’s
disclosure of such issuance or sale, the Company shall amend the terms of the
Warrants as to such Purchaser only, so as to give such Purchaser the benefit of
such anti-dilution or other full-ratchet protective provisions.


ARTICLE V.
MISCELLANEOUS
 
5.1          Termination.  This Agreement may be terminated by the Purchaser, as
to the Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchaser, by written
notice to the other parties, if the Closing has not been consummated on or
before May 31, 2018; provided, however, that such termination will not affect
the right of any party to sue for any breach by any other party (or parties).
 
5.2          Fees and Expenses.  The Company has agreed to bear all fees,
disbursements, and expenses in connection with the transactions contemplated
herein, including, without limitation, the Company’s legal and accounting fees
and disbursements, the costs incident to the preparation, printing and
distribution of any registration statement, filing fees, UCC fees, and costs
associated with the Intellectual Property Security Agreement. In addition, the
Company will reimburse the Purchaser for its reasonable out-of-pocket expenses,
including legal fees and disbursements of its counsel in connection with the
purchase and sale of the Securities contemplated hereby; provided that such
reimbursement obligation shall not exceed $25,000. The Company shall pay all
Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.3          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties hereto acknowledge have been merged into such
documents, exhibits and schedules.
 
39

--------------------------------------------------------------------------------

 
5.4          Notices.  Any and all notices or other communications or deliveries
to be provided by the Purchaser hereunder, including, without limitation, any
Notice of Conversion or Notice of Exercise, shall be in writing and delivered
personally, by email or facsimile, or sent by a nationally recognized overnight
courier service, addressed to the Company at 201 Shipyard Way, Newport Beach, CA
92663, or such other address, facsimile number, or email address as the Company
may specify for such purposes by notice to the Purchaser delivered in accordance
with this Section 5.4.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by email or facsimile, or sent by a nationally recognized
overnight courier service addressed to each Purchaser at the email address,
facsimile number, or address of the Purchaser appearing on the books of the
Company, or if no such email address, facsimile number, or address appears on
the books of the Company, at the principal place of business of such Purchaser. 
Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest (i) the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address set forth on the signature pages attached hereto prior to 12:00
p.m. (New York City time) on any date, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 12:00 p.m. (New
York City time) on any Trading Day, (iii) the second Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (iv) upon actual receipt by the party to whom such notice is required to be
given.
 
5.5          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchasers holding at least 50.1% in
interest of the Notes then outstanding or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought, provided that
if any amendment, modification or waiver disproportionately and adversely
impacts a Purchaser (or group of Purchasers), the consent of such
disproportionately impacted Purchaser (or group of Purchasers) shall also be
required. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any proposed amendment or waiver that disproportionately, materially and
adversely affects the rights and obligations of any Purchaser relative to the
comparable rights and obligations of the other Purchasers shall require the
prior written consent of such adversely affected Purchaser. Any amendment
effected in accordance with accordance with this Section 5.5 shall be binding
upon each Purchaser and holder of Securities and the Company.
 
5.6          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger).  The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser”.
 
5.8          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.9.
 
40

--------------------------------------------------------------------------------

 
5.9          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.9, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
5.10        Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
5.11        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
41

--------------------------------------------------------------------------------

 
5.13        Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion or exercise of any
Note or Warrant, respectively, the Purchaser shall be required to return any
shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to the Purchaser of the aggregate exercise
price paid to the Company for such shares.
 
5.14        Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16        Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
42

--------------------------------------------------------------------------------

 
5.17        Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to the
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Purchaser to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.


5.18        Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19        Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20        Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
43

--------------------------------------------------------------------------------

 
5.21        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


 
[Signature Pages Follow]
 
44

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
DPW HOLDINGS, INC.
 
 
Address for Notice:
By: /s/ Milton C. Ault III
     Name: Milton C. Ault IIII
     Title: Chief Executive Officer
 
With a copy to (which shall not constitute notice):
201 Shipyard Way
Newport CA 92663
Attention: Milton C. Ault IIII
E-Mail:Todd@DPWHoldings.com
 
SICHENZIA ROSS FERENCE KESNER LLP
 
 
1185 Avenue of the Americas
New York, NY 10036
Attention: Marc J. Ross, Esq.
e-mail: mross@srfkllp.com

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
45

--------------------------------------------------------------------------------

 
[PURCHASER SIGNATURE PAGES TO DPW HOLDINGS, INC. SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Dominion Capital LLC
 

Signature of Authorized Signatory of Purchaser:
 
 
 
Name of Authorized Signatory:
 
Title of Authorized Signatory:
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:  

 
Address for Notice to Purchaser:


341 West 38th Street, Suite 800
New York, NY 10018


 
Subscription Amount:
$6,000,000
 

 
EIN Number:
 
 

 
46

--------------------------------------------------------------------------------

 
SCHEDULE OF PURCHASERS
 
 
(1)
(2)
(3)
(4)
(5)
Purchaser
Principal Amount
of
Note
Subscription
Amount
Warrant
Shares
Commitment
Shares
     
Series A
Warrant
Shares
Series B
Warrant
Shares
 
Dominion Capital
LLC
$6,000,000
$6,000,000
1,111,111
1,724,138
344,827

 
47

--------------------------------------------------------------------------------

 
EXHIBIT A


Form of Senior Secured Convertible Promissory Note


EXHIBIT B


Form of Series A Warrant


EXHIBIT C


Form of Series B Warrant


EXHIBIT D


Form of Registration Rights Agreement


EXHIBIT E


Form of Intellectual Property Security Agreement


EXHIBIT F


Form of Security Agreement


EXHIBIT G


Form of Subsidiary Guarantee


EXHIBIT H


Form of Transfer Agent Instruction Letter


EXHIBIT I


Form of Lock-Up Agreement


EXHIBIT J


Form of Security and Pledge Agreement


EXHIBIT K


Form of Voting Agreement
 
 
48

--------------------------------------------------------------------------------